Exhibit 99.2 INDEPENDENT BANK CORPORATION AND SUBSIDIARIES Supplemental Data Non-performing assets(1) December 31, (Dollars in thousands) Non-accrual loans $ $ Loans 90 days or more past due andstill accruing interest Total non-performing loans Other real estate and repossessed assets Total non-performing assets $ $ As a percent of Portfolio Loans Non-performing loans 3.80 % % Allowance for loan losses Non-performing assets to total assets Allowance for loan losses as a percent ofnon-performing loans (1)Excludes loans classified as “troubled debt restructured” that are not past due and vehicle service contract counterparty receivables, net. Troubled debt restructurings (“TDR”) December 31, 2011 Commercial Retail Total (In thousands) Performing TDR’s $ $ $ Non-performing TDR’s (1) Total $ $ $ December 31, 2010 Commercial Retail Total (In thousands) Performing TDR’s $ $ $ Non-performing TDR’s (1) Total $ $ $ (1)Included in non-performing loans table above. (2)Also includes loans on non-accrual at the time of modification until six payments are receive on a timely basis. 10 Allowance for loan losses Twelve months ended December 31, 2010 Unfunded Unfunded Loans Commitments Loans Commitments (Dollars in thousands) Balance at beginning of period $ Additions (deduction) Provision for loan losses - - Recoveries credited to allowance - - Loans charged against the allowance ) - (64,179 ) - Additions (deductions) included in non-interest expense - ) - (536 ) Balance at end of period $ Net loans charged against the allowance to average Portfolio Loans % 2.97 % Alternative Sources of Funds December 31, Average Average Amount Maturity Rate Amount Maturity Rate (Dollars in thousands) Brokered CDs $ 1.0 years % $ 2.4 years % Fixed rate FHLB advances 3.3 years 5.9 years Variable rate FHLB advances(1) 2.3 years 0.8 years Total $ 2.0 years % $ 2.4 years % Certain of these items have had their average maturity and rate altered through the use of derivative instruments, including pay-fixed interest rate swaps. Capitalization December 31, (In thousands) Subordinated debentures $ $ Amount not qualifying as regulatory capital (1,507 ) (1,507 ) Amount qualifying as regulatory capital Shareholders’ equity Preferred stock Common stock Accumulated deficit (214,259 ) (189,902 ) Accumulated other comprehensive loss (11,921 ) (13,120 ) Total shareholders’ equity Total capitalization $ $ 11 Non-Interest Income Three months ended Twelve months ended December 31, September 30, December 31, December 31, (In thousands) Service charges on deposit accounts $ Interchange income Net gains (losses) on assets Mortgage loans Securities (22 ) (57 ) 14 Other than temporary loss on securities available for sale Total impairment loss (614 ) (4 ) (28 ) (760 ) (462 ) Loss recognized in other comprehensive income - Net impairment loss recognized in earnings (614 ) (4 ) (28 ) (760 ) (462 ) Mortgage loan servicing (126 ) (2,655 ) (2,011 ) (523 ) Investment and insurance commissions Bank owned life insurance Title insurance fees Decrease in fair value of U.S. Treasury warrant 29 Gain on extinguishment of debt - Other Total non-interest income $ Capitalized Mortgage Loan Servicing Rights Three months ended December 31, Twelve months ended December 31, (In thousands) Balance at beginning of period $ Originated servicing rights capitalized Amortization (1,054 ) (1,367 ) (3,065 ) (3,862 ) Change in valuation allowance (165 ) (3,334 ) (908 ) Balance at end of period $ Valuation allowance at end of period $ Mortgage Loan Activity Three months ended Twelve months ended December 31 September31 December 31 December 31 (Dollars in thousands) Mortgage loans originated $ Mortgage loans sold Mortgage loans sold with servicing rights released Net gains on the sale of mortgage loans Net gains as a percent of mortgageloans sold (“Loan Sales Margin”) 2.98 % 2.50 % 2.37 % 2.42 % 2.57 % Fair value adjustments included in the Loan Sales Margin (0.49 ) (0.01 ) 12 Non-Interest Expense Three months ended Twelve months ended December 31, September 30, December 31, December 31, (In thousands) Compensation $ Performance-based compensation Payroll taxes and employee benefits Compensation and employee benefits Loan and collection Occupancy, net Vehicle service contract counterparty contingencies Data processing Net losses on other real estate and repossessed assets Furniture, fixtures and equipment Legal and professional fees Credit card and bank service fees Communications FDIC deposit insurance Advertising Provision for loss reimbursement on sold loans 55 Supplies Amortization of intangible assets Recoveries related to unfunded lending commitments (48 ) (172 ) (65 ) (36 ) ) Other Total non-interest expense $ 13 Average Balances and Rates Three Months Ended December 31, 2010 Average Balance Interest Rate(3) Average Balance Interest Rate(3) Assets (1) (Dollars in thousands) Taxable loans $ $ 6.26 % $ $ 6.68 % Tax-exempt loans (2) 78 94 Taxable securities Tax-exempt securities (2) Cash – interest bearing Other investments Interest Earning Assets Cash and due from banks Other assets, net Total Assets $ $ Liabilities Savings and interest-bearing checking $ $ Time deposits Other borrowings Interest Bearing Liabilities Non-interest bearing deposits Other liabilities Shareholders’ equity Total liabilities and shareholders’ equity $ $ Net Interest Income $ $ Net Interest Income as a Percent of Earning Assets 4.40 % 4.35 % All domestic, except for $0.1 million for the three months ended December 31, 2010, of average payment plan receivables included in taxable loans for customers domiciled in Canada. Interest on tax-exempt loans and securities is not presented on a fully tax equivalent basis due to the current net operating loss carryforward position and the deferred tax asset valuation allowance. Annualized. 14 Average Balances and Rates Twelve Months Ended December 31, Average Balance Interest Rate Average Balance Interest Rate Assets (1) (Dollars in thousands) Taxable loans $ $ 6.47 % $ $ 6.85 % Tax-exempt loans (2) Taxable securities Tax-exempt securities (2) Cash – interest bearing Other investments Interest Earning Assets Cash and due from banks Other assets, net Total Assets $ $ Liabilities Savings and interest-bearing checking $ $ Time deposits Other borrowings Interest Bearing Liabilities Non-interest bearing deposits Other liabilities Shareholders’ equity Total liabilities and shareholders’ equity $ $ Net Interest Income $ $ Net Interest Income as a Percentof Earning Assets 4.42 % 4.36 % All domestic, except for $0.01 million and $0.4 million for the years ended December 31, 2011 and 2010, respectively, of average payment plan receivables included in taxable loans for customers domiciled in Canada. Interest on tax-exempt loans and securities is not presented on a fully tax equivalent basis due to the current net operating loss carryforward position and the deferred tax asset valuation allowance. 15 Commercial Loan Portfolio Analysis as of December 31, 2011 Total Commercial Loans Watch Credits Percent of Loan Loan Category All Loans Performing Non- performing Total Category in Watch Credit (Dollars in thousands) Land $ % Land Development Construction Income Producing Owner Occupied Total Commercial Real Estate Loans (1) $ $ $ Other Commercial Loans(1) $ $ $ Total non-performing commercial loans $ (1)The total of these two categories is different than the December 31, 2011, Consolidated Statement of Financial Condition due primarily to loans in process. 16
